Certification Pursuant to Rule 30a-2(b) under the 1940 Act and Section 906 of the Sarbanes-Oxley Act I, Bruce R. Berkowitz, President of Fairholme Funds, Inc. (the Registrant), certify that: 1. The Form N-CSR of the Registrant (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: July 29, 2009 /s/ Bruce R. Berkowitz Bruce R. Berkowitz, President (principal executive officer) I, Timothy K. Biedrzycki, Treasurer of Fairholme Funds, Inc. (the Registrant), certify that: 1. The Form N-CSR of the Registrant (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: July 29, 2009 /s/ Timothy K. Biedrzycki Timothy K. Biedrzycki, Treasurer (principal financial officer)
